UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ISAAC LEVY,

Plaintiff,
20-cv-10545 (JGK)
- against -
ORDER

 

CLOUDTALK, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The defendant filed a motion to dismiss the Complaint on
February 8, 2021. The plaintiff subsequently filed an Amended
Complaint on March 31, 2021. The defendant filed a motion to
dismiss the Amended Complaint on April 30, 2021. The first
motion to dismiss, dated February 8, 2021, is denied without
prejudice as moot. The Clerk is directed to close docket
numbers 11-13

SO ORDERED.

Dated: New York, New York
May 3, 2021

 

“John G. Koeltl
United States District Judge

 
